Citation Nr: 0417251	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  97-17 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1955 to June 1971.  Service in Vietnam is 
indicated by the evidence of record.

The veteran filed an initial claim of entitlement to service 
connection for PTSD in October 1995.  His claim was denied in 
a June 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (the RO). 
This appeal followed.  The veteran testified at a personal 
hearing at the RO in October 1997.

The RO continued to develop evidence in this case, in 
particular verification of the veteran's claimed stressors.  
For reasons which are not apparent on the record, there was a 
hiatus in development from January 1999 to February 2003.  In 
June 2003, the RO issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claim.  In 
October 2003, the veteran indicated that he did not wish a 
hearing before the Board of Veterans' Appeals (the Board).  
The veteran's VA claims folder was transferred to the Board 
in May 2003, and his accredited representative submitted a 
brief to the Board in June 2004.


FINDING OF FACT

The medical evidence of record supports a diagnosis of PTSD 
based on DSM-IV criteria, and there is credible supporting 
evidence to verify the occurrence of at least one of the 
veteran's alleged in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  In essence, he contends that stressful experiences in 
Vietnam caused his currently diagnosed PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in this case, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the June 
2003 SSOC of the pertinent law and regulations.  More 
significantly, a letter was sent to the veteran in September 
2003 which was specifically intended to address the 
requirements of the VCAA.  Crucially, the veteran was 
informed by means of that letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letters explained what the 
evidence must show to establish service connection, and 
further explained that VA would obtain VA medical records and 
would make reasonable efforts to help him get relevant 
evidence, such as private medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board finds that this letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the record on appeal contains the veteran's 
service medical records, his service personnel records and 
recent VA medical reports.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
In this case, there are numerous evaluations of the veteran 
of record, including a March 2003 VA examination, which will 
be discussed below.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.103 (2003).  As noted in the Introduction, the veteran 
testified at an RO hearing in October 1997; he declined a 
Board hearing October 2003.  The veteran's  representative 
has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104; 38 C.F.R. § 3.303.  See also 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  See also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f). 

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy." 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary. Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony. See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 42 (1997).

The Board is cognizant of a recent case decided by the Court, 
Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the 
Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor. In Pentecost, the veteran alleged that his 
stressors were the result of enemy fire and submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances is not necessary.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).

Factual background

The veteran had a lengthy military career, from 1955 to 1971.  
He retired as a 
major (0-4).  He served in Vietnam from March 1969 to 
November 1970; this involved two separate assignments.   He 
was attached to the U.S. Military Assistance Command (MAC) in 
Vietnam.  His awards and decorations include the Bronze Star 
with one Oak Leaf Cluster.  His service medical records, 
including his March 1971 separation physical examination, are 
pertinently negative for psychiatric problems.

The first reference to psychiatric problems related to 
Vietnam is in a July 1995 VA outpatient treatment record.  In 
subsequent records, the veteran elaborated on his stressors, 
including being present when a mess hall in Saigon was 
bombed, with a number of casualties.  The veteran stated that 
since that time he had been unable to eat in restaurants. 

In support of his claim, the veteran submitted a stressor 
statement in September 1996.  In essence, he stated that as a 
MAC advisor to the South Vietnamese Army he participated in 
combat actions and was frequently subject to attacks while in 
the field with South Vietnamese military units.

Of record is an eight page long evaluation of the veteran 
dated in October 1996 and signed by G.W., M.D., a staff 
psychiatrist, and S.M., R.N., M.S.N., a psychotherapist, both 
employed at the VA Medical Center in Cleveland, Ohio.  The 
letter went into detail concerning various stressors reported 
by the veteran, including his helicopter being shot down, 
witnessing atrocities and being engaged in combat while he 
was a MAC advisor in the Vietnamese provinces.  In essence 
the signers of the letter diagnosed PTSD related to the 
veteran's Vietnam experiences.

Also of record is the report of separate VA psychiatric and 
psychological evaluations of the veteran in November 1997.  
Both examiners diagnosed PTSD.  The psychological examiner 
concluded his report as follows:  "This veteran is found to 
suffer severe disability from mental illness incurred during 
his military service."

At the request of the RO, the U.S. Armed Services Center for 
the Research of Unit Records (USACRUR) prepared a report in 
December 1998.  This revealed that Saigon, where the 
veteran's unit was stationed, was attacked twice by 
terrorists in April 1970.

As was noted in the Introduction, there is an inexplicable 
four year gap in development with respect to this appeal.  
The next significant evidence of record is a report of a 
March 2003 VA examination.  The examiner noted that the 
report was written after a review of the medical records and 
an interview with the veteran.  The veteran gave a history 
which was consistent with that reported above.  The examiner 
concluded that the veteran had PTSD; although not clearly 
worded, the examiner appeared to relate the veteran's PTSD to 
his Vietnam experiences.

In the June 2003 SSOC, the RO correctly stated the law 
relating to PTSD; the RO denied the veteran's claim because 
the diagnosed PTSD was not "definitively linked to a 
verified in-service stressor". 

Analysis

The veteran seeks service connection for PTSD.  He has 
contended that he was exposed to numerous stressors during 
his tours of duty in Vietnam, including being present when a 
mess hall was bombed, resulting in significant loss of life 
and injuries.

As noted above, service connection for PTSD requires (1) 
medical evidence establishing a diagnosis of the condition, 
(2) credible supporting evidence that the claimed in-service 
stressors actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. See 38 C.F.R. § 3.304(f) 
(2002); Moreau v. Brown, 9 Vet. App. 389 (1996).

With respect to element (1), the VA outpatient treatment and 
examination records discussed above reflect many diagnoses of 
PTSD.  Moreover, these reports provide the necessary link 
between veteran's current PTSD symptomatology and the claimed 
in-service stressors under 38 C.F.R. § 3.304(f).  See in 
particular the conclusion of the November 1997 psychological 
examiner, as well as the October 1996 letter from two of the 
veteran's health care providers and the report of the March 
2003 VA psychiatric examination.  Element (3) is therefore 
also satisfied.  The crucial element is element (2), 
stressors.

As noted above, stressors are conceded if it is established 
that a veteran "engaged in combat with the enemy" within the 
meaning of the law.  See 38 U.S.C. § 1154 and 38 C.F.R. § 
3.304(d) and (f).  The Board notes that the veteran's service 
records show no evidence of combat service.  The Board 
further observes that the official records show that the 
veteran was a MAC advisor to the South Vietnamese Army and 
was not assigned to an American combat unit.  The veteran, 
although contending that he was in combat, acknowledged that 
his actions in the field were witnessed only by Vietnamese.  

The Board believes that there is strong circumstantial 
evidence, based on the veteran's rank and MAC assignment, 
that he may have actually participated in combat as an 
advisor to the South Vietnamese military.  The record reveals 
that the veteran received two Bronze Stars, although the 
veteran acknowledges these did not include the "V" device.  
In any event, combat participation has not been corroborated; 
and, given the circumstances of the veteran's service with 
South Vietnamese units in remote provinces, the actual 
incidents he has reported probably never can be corroborated.  
Rather than further pursuing this avenue of inquiry, the 
Board believes that this appeal can be disposed of based on 
the veteran's experiences in Saigon.

In various statements, the veteran described the 
circumstances of the mess hall bombing in Saigon in May 1970.  
He reported that a small explosion went off outside the mess 
hall.  The veteran stated that it was the practice of the 
Viet Cong to set off a small explosion and then set off a 
larger one shortly thereafter in hopes of catching rescuers 
and crowds nearby.  The veteran stated that he tried to warn 
others of this, but many rushed to the windows and were 
injured or killed by the larger second blast.  The veteran 
was unharmed, and helped to tend the wounded.

As discussed above, there must be credible supporting 
evidence that the alleged stressors actually occurred in 
order to warrant service connection.  See Moreau v. Brown, 9 
Vet. App. 389 (1996).  In this regard, the veteran's own 
contentions and/or testimony are insufficient, standing 
alone, to verify his stressors.  See Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).  Accordingly, the remaining question 
concerns corroboration that the asserted in-service stressors 
actually occurred. The RO in denying this claim in essence 
found that although the stressor (terrorist attacks in Saigon 
in May 1970) was corroborated by USACRUR there was no 
credible evidence to verify that the veteran was present as 
he contends.

The Board believes, however, that the RO narrowly construed 
the law as to the evidence necessary to corroborate the 
veteran's stressor accounts, contrary to the precedent of the 
Court.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  
These cases, taken together, stand for the proposition that 
if a veteran may be placed in the vicinity of a documented 
incident, it is not necessary that his exact location be 
pinpointed.  
Thus, although it has not been officially verified whether or 
not the veteran was present at the mess hall bombing, this is 
not an absolute requirement; the Court has expressly held 
that a veteran need not prove "every detail" of an alleged 
stressor.   See Pentecost, supra.

In this case, the veteran has described the mess hall bombing 
in Saigon.  The veteran's stressor accounts are basically 
verified by the official USACRUR report. 
After having carefully considered the matter in light of the 
Court's jurisprudence, the Board believes, despite the lack 
of specific evidence which places the veteran at the scene, 
he has provided sufficient evidence that this incident 
actually occurred and that he was involved.

It is the Board's responsibility to assess the credibility 
and probative value of the evidence of record.  See Baldwin, 
supra; see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) [the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence in 
the context of the record as a whole].
The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991). In this case, there is nothing of record to suggest 
that the veteran is manipulative or otherwise exaggerating 
his accounts of stressor, either in the treatment settings or 
in connection with this claim.  It is undisputed that he 
spent eighteen months in Vietnam, half again as long as an 
ordinary one year tour of duty there.  There is nothing to 
indicate that his service there and elsewhere was anything 
other than exemplary.  There is nothing in the record which 
is suggestive of an attempt to deceive.  The Board therefore 
believes that the veteran's testimony, coupled with the 
UASCRUR report, is sufficient to establish the claimed 
stressor.  

In short, for reasons stated above the Board concludes that 
the veteran's stressor account is verified for purposes of 
his claim. Accordingly, the Board concludes that the evidence 
supports the veteran's claim of entitlement to service 
connection for PTSD.  He has a DSM-IV diagnosis of PTSD, 
sufficient corroborating evidence that at least one of his 
alleged stressor incidents actually occurred as he described, 
and medical evidence which reflects a link between the 
current PTSD diagnosis and his stressors. There is no 
significant evidence to the contrary as to each of these 
three points.

In conclusion, the Board finds that the evidence supports a 
finding of entitlement to service connection for PTSD.  The 
benefit sought on appeal is accordingly granted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



